UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6760


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWIN ARNOLDO REYES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:01-cr-00533-PJM-20)


Submitted:   November 18, 2010             Decided:   November 30, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edwin Arnoldo Reyes, Appellant Pro         Se. Deborah A. Johnston,
Assistant United States Attorney,          Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edwin Arnoldo Reyes appeals from the district court’s

order denying his motion to construe his 18 U.S.C. § 3582(c)

(2006) motion as a Federal Rule of Civil Procedure 60(b) motion.

In his informal brief, Reyes challenges an earlier order denying

his § 3582 motion.            Assuming that Reyes has properly appealed

this order, we affirm for the reasons stated by the district

court.       United States v. Reyes, No. 8:01-cr-00533-PJM-20 (D. Md.

Mar.    8,    2010).     We    deny   Reyes’   motion     for    appointment    of

counsel.       We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented    in    the    materials

before   the     court   and    argument    would   not    aid   the    decisional

process.

                                                                          AFFIRMED




                                        2